Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US Pub.2018/0056652).

           Maruyama et al.  disclose in Figures 2 and 8-9 a liquid ejecting apparatus (11) comprising:
           Regarding claim 1. a liquid ejection head (38) configured to eject a liquid (ink) (Figure 2);
a supply flow path (27) configured to supply the liquid from a liquid containing portion (21) to the liquid ejection head (38), the liquid containing portion (21) being replaceable and configured to contain the liquid (ink) (Figure 2);
a liquid feeding portion (71) provided on the supply flow path (27) and configured to suck the liquid from the liquid containing portion (21) and feed the liquid to the liquid ejection head (38) (Figures 2 and 8); and
 a control unit (29) configured to control driving of the liquid feeding portion (71), wherein the control unit (29) changes driving control of the liquid feeding portion (71) in accordance with a remaining amount of the liquid in the liquid containing portion (21).
Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi Tadashi (JP Pat. 2015066485) or by  山口 忠氏 (JP 6264811).
 

         Yamaguchi Tadashi disclose in Figures 1-3 a coat apparatus comprising:
         Regarding claim 1, a liquid ejection head (11) configured to eject a liquid (5) (Figure 1);a supply flow path (13) configured to supply the liquid from a liquid containing portion (12) to the liquid ejection head (11), the liquid containing portion (12) being replaceable and configured to contain the liquid (5) (Figure 1);
a liquid feeding portion (19) provided on the supply flow path (13) and configured to suck the liquid (5) from the liquid containing portion (12) and feed the liquid (5) to the liquid ejection head (11) (Figures 1); and
 a control unit (18) configured to control driving of the liquid feeding portion (19), wherein the control unit (18) changes driving control of the liquid feeding portion (19) in accordance with a remaining amount of the liquid (5) in the liquid containing portion (12) (Figure 1).
          Regarding claim 2, wherein when the remaining amount of the liquid in the liquid containing portion falls below a threshold value (L), the control unit (18) reduces an amount of the liquid (5) that the liquid feeding portion (19) sucks at one time, and increases a number of times that the liquid feeding portion sucks the liquid (5), compared to when the remaining amount of the liquid is equal to or greater than the threshold value (L) (Figures 1-3).
          Regarding claim 3, wherein when the remaining amount of the liquid (5) in the liquid containing portion (12) falls below a threshold value (L), the control unit (18) reduces a velocity at which the liquid feeding portion (19) sucks the liquid (5), compared to when the remaining amount of the liquid (5) is equal to or greater than the threshold value (L) (Figures 1-3).
           Regarding claim 7, a method for controlling a liquid ejecting apparatus (1) that includes a liquid ejection head (11) configured to eject a liquid (5), a supply flow path (13) configured to supply the liquid (5) from a liquid containing portion (12), which is replaceable and contains the liquid (5), to the liquid ejection head (11), and a liquid feeding portion (19) provided on the supply flow path (13) and configured to suck the liquid (5) from the liquid containing portion (12) and feed the liquid (5) to the liquid ejection head (11), the method comprising: changing driving control of the liquid feeding portion (19) in accordance with a remaining amount of the liquid in the liquid containing portion (12) (Figure 1).
          Regarding claim 8, wherein when a remaining amount of the liquid in the liquid containing portion (12) falls below a threshold value (L), an amount of the liquid (5) that the liquid feeding portion (19) sucks at one time is reduced, and a number of times that the liquid feeding portion (12) sucks the liquid (5) is increased, compared to when the remaining amount of the liquid (5) is equal to or greater than the threshold value (L) (Figures 1-3).
           Regarding claim 9, wherein when a remaining amount of the liquid (5) in the liquid containing portion (12) falls below a threshold value (L), a velocity at which the liquid feeding portion sucks the liquid (5) is reduced, compared to when the remaining amount of the liquid (5) is equal to or greater than the threshold value (L) (Figures 1-3).

Allowable Subject Matter

            Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejecting apparatus comprising a liquid storing portion that provided on a supply flow path between a liquid feeding portion and a liquid ejection head, and configured to store the liquid; and a detector configured to detect an amount of the liquid in the liquid storing portion, wherein when a remaining amount of the liquid in the liquid containing portion is equal to or greater than a threshold value, a control unit performs liquid feeding by the liquid feeding portion before an amount of the liquid in the liquid storing portion falls below a predetermined amount, and, after the remaining amount of the liquid in the liquid containing portion falls below the threshold value, the control unit performs the liquid feeding by the liquid feeding portion after the amount of the liquid in the liquid storing portion falls below the predetermined amount in the combination as claimed.

            Claims 5-6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid ejecting apparatus comprising a liquid storing portion that provided on a supply flow path between a liquid feeding portion and a liquid ejection head, and configured to store the liquid; and a detector configured to detect an amount of the liquid in the liquid storing portion, wherein the control unit includes a counting unit configured to calculate the remaining amount of the liquid in the liquid containing portion, based on a contained amount reference value indicating an amount of the liquid contained in the liquid containing portion and on a discharge amount reference value indicating a discharge amount of the liquid discharged from the liquid ejection head, and a data storage portion configured to store the remaining amount obtained when the detector detects that an amount of the liquid in the liquid storing portion falls below a predetermined amount, and control unit corrects the discharge amount reference value based on the remaining amount stored in the data storage portion in the combination as claimed.

            Claim 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method for controlling a liquid ejecting apparatus that includes a liquid ejection head configured to eject a liquid, a supply flow path configured to supply the liquid from a liquid containing portion, which is replaceable and contains the liquid, to the liquid ejection head, and a liquid feeding portion provided on the supply flow path and configured to suck the liquid from the liquid containing portion and feed the liquid to the liquid ejection head, the method comprising: wherein the liquid ejecting apparatus includes a liquid storing portion provided on the supply flow path between the liquid feeding portion and the liquid ejection head, and configured to store the liquid, and a detector configured to detect an amount of the liquid in the liquid storing portion, and the method comprises: when a remaining amount of the liquid in the liquid containing portion is equal to or greater than a threshold value, performing liquid feeding by the liquid feeding portion before an amount of the liquid in the liquid storing portion falls below a predetermined amount; and after the remaining amount of the liquid in the liquid containing portion falls below the threshold value, performing the liquid feeding by the liquid feeding portion after the amount of the liquid in the liquid storing portion falls below the predetermined amount in the combination as claimed.
       
            Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method for controlling a liquid ejecting apparatus that includes a liquid ejection head configured to eject a liquid, a supply flow path configured to supply the liquid from a liquid containing portion, which is replaceable and contains the liquid, to the liquid ejection head, and a liquid feeding portion provided on the supply flow path and configured to suck the liquid from the liquid containing portion and feed the liquid to the liquid ejection head, the method comprising: wherein the liquid ejecting apparatus includes a liquid storing portion provided on the supply flow path between the liquid feeding portion and the liquid ejection head, and configured to store the liquid, and a detector configured to detect an amount of the liquid in the liquid storing portion, and the method comprises: calculating a remaining amount of the liquid in the liquid containing portion based on a contained amount reference value indicating an amount of the liquid contained in the liquid containing portion and on a discharge amount reference value indicating a discharge amount of the liquid discharged from the liquid ejection head; storing the remaining amount obtained when the detector detects that an amount of the liquid in the liquid storing portion falls below a predetermined amount; correcting the discharge amount reference value based on the remaining amount stored; and after performing the correction of the discharge amount reference value a predetermined number of times, based on a calculation result, notifying a user, in advance of detection by the detector, that the amount of liquid in the liquid storing portion falls below the predetermined amount in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853